Title: To Benjamin Franklin from Gustavus Conyngham, 4 July 1781
From: Conyngham, Gustavus
To: Franklin, Benjamin


Paris Jully 4th 1781
When the revenge Cutter fitted out of Dunkirk Mr. William Hodge employd A Irish priest the Name of Web to provide some french Seamen or Men Acquaintted with the Watter for said vessel. What M: Web promised the men I do not know I am Well Convinced he had no Orders to promise them any Advance Or to let them know wheare or what the Vessell was, to they. Should be out of harbour Accordingly when the Revenge Got out of Dunkirk the resolves of Congress wheare produced Read and Interpreted into french then the [they] had their choice to Sign or lay Neuter to till Opportunity Should Offer to Send them back to dunkirk. The [They] Agread Voluntarye, at the expiration of 6. months mr. William hodge settled the Cruze. And keept those people their Shares And all those that wheare not preasent & Settle the Cruze As Orderd by Congress the Roll of the Crew is lodge in the Marine board phild,. those Men Wheare to be seamen, the priest had such Orders, and Contrary the[y] wheare the Worst of Marines, And of little Service. I have made A declaration in Dunkirk as nigh As in my Power to remember. Thiss is not as full as I could Wish but Shall Send you one from Lorient if Required.
Gustavus Conyngham
 
Addressed: To / His Excellency / Benjamin Franklin Esq. / Passe
